CHRIS T. BARNETTE, Judge pro tem.
From a judgment abating a public nuisance and enjoining the continuance of the same, the defendant has appealed. The appellant made an appearance when the case was regularly called for argument and submitted the same without argument and without filing brief. The appellee appeared and submitted brief and moved that the judgment appealed from be affirmed.
Since the appellant has not pointed out any error in the judgment of tire lower court, that judgment may be affirmed under the presumption that it is correct Rex Finance Company v. Morehead, La.App., 124 So.2d 776; Alice v. Woods, La.App., 124 So.2d 770; Succession of Bailey, 232 La. 824, 95 So.2d 326; Delpit v. Delpit, 232 La. 539, 94 So.2d 660; Perkins et al. v. Buchler et al., 223 La. 179, 65 So.2d 130.
We have examined the record and find no error patent on the face thereof.
For the reasons assigned, the judgment appealed from is affirmed, appellant to pay all costs.
Affirmed.